Citation Nr: 0715351	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-16 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
2002, for the award of service connection for peptic acid 
disease and gastritis.  

2.  Entitlement to service connection for a psychiatric 
disability, including depression, claimed as secondary to 
service-connected peptic acid disease and gastritis.

3.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to service-connected peptic acid disease 
and gastritis.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected peptic 
acid disease and gastritis.

5.  Entitlement to service connection for dysphagia, claimed 
as secondary to service-connected peptic acid disease and 
gastritis.

6.  Entitlement to service connection for a hiatal hernia, 
claimed as secondary to service-connected peptic acid disease 
and gastritis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an umbilical hernia.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a February 2004 rating decision, the RO granted service 
connection for peptic acid disease and gastritis, effective 
August 23, 2002.  In a February 2005 rating decision, the RO 
denied service connection for depression, claimed as 
secondary to service-connected peptic acid disease and 
gastritis.  In a September 2005 rating decision, the RO 
denied service connection for hemorrhoids, irritable bowel 
syndrome, dysphagia, and a hiatal hernia, all claimed as 
secondary to service-connected peptic acid disease and 
gastritis.  In addition, the RO determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for a back disability and 
residuals of an umbilical hernia.  Finally, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities.  

As set forth in more detail below, a remand is required with 
respect to the issues of service connection for a psychiatric 
disability, hemorrhoids, and irritable bowel syndrome, and 
the claim for a total rating based on individual 
unemployability due to service-connected disabilities.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
gastrointestinal disability was received by VA in February 
1983.  

2.  In a March 1983 rating decision, the RO denied service 
connection for a gastrointestinal disability.  The veteran 
was notified of the RO's decision and his appellate rights in 
an April 1983 letter, but he did not appeal within the 
applicable time period.

3.  In October 1984, February 1990, and December 1991, the 
veteran requested reopening of his claim of service 
connection for a gastrointestinal disability.  By failing to 
respond to the RO's requests for additional evidence 
necessary to support his claims, the veteran abandoned these 
applications to reopen his claim of service connection for a 
gastrointestinal disability.

4.  On August 23, 2002, the RO received the veteran's most 
recent request to reopen his claim of service connection for 
a gastrointestinal disability.  In a February 2004 rating 
decision, the RO granted service connection for peptic acid 
disease and gastritis, effective August 23, 2002, the date of 
receipt of his claim to reopen.  

5.  The medical evidence indicates that the veteran's 
dysphagia is secondary to his service-connected peptic acid 
disease and gastritis.  

6.  The medical evidence indicates that the veteran's hiatal 
hernia was incurred during his active service.  

7.  In a final July 1985 decision, the Board denied service 
connection for a back disability.

8.  The additional evidence received since the final July 
1985 Board decision denying service connection for a back 
disability is either duplicative or cumulative of evidence 
previously submitted, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a back disability.

9.  In a March 1992 rating decision, the RO denied service 
connection for a residuals of an umbilical hernia.  The 
veteran was notified of the RO's decision and his appellate 
rights in an April 1992 letter, but he did not perfect an 
appeal within the applicable time period.  

10.  The additional evidence received since the final March 
1992 rating decision denying service connection for an 
umbilical hernia is either duplicative or cumulative of 
evidence previously submitted, and does not relate, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for an umbilical hernia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
23, 2002, for the award of service connection for peptic acid 
disease and gastritis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

2.  Dysphagia is proximately due to service-connected peptic 
acid disease and gastritis.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).

3.  A hiatal hernia was incurred during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The July 1985 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

5.  Evidence received since the July 1985 Board decision 
denying service connection for a back disability is not new 
and material, and the claim of entitlement to service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  The March 1992 rating decision denying service connection 
for an umbilical hernia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1100 (2006).

7.  Evidence received since the March 1992 rating decision 
denying service connection for an umbilical hernia is not new 
and material, and the claim of entitlement to service 
connection for an umbilical hernia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  In addition, in 
the context of a claim to reopen, VCAA notice must include an 
explanation of what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, in a February 2003 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of service connection for gastroenteritis, 
including the types of evidence which would be considered new 
and material, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  In 
March and June 2005 letters, the RO provided the veteran with 
similar notification regarding his claims of service 
connection for a hernia, a back disability, and dysphagia.  
In addition, the letters discussed above advised the veteran 
to submit or identify any additional evidence in support of 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While these letters did not specifically include the 
additional elements delineated in Dingess/Hartman, that 
procedural deficiency was subsequently corrected via the 
issuance of an April 2006 Statement of the Case which 
discussed the additional elements.  The Board also notes that 
in an April 2004 Statement of the Case, the RO discussed the 
requirements for establishing an earlier effective date for 
the award of service connection for peptic acid disease with 
gastritis.  See also Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007) (holding that VA is not required to 
provide claimant with an additional VCAA notice after the 
filing of a Notice of Disagreement challenging the effective 
date of an award for benefits).

In summary, the Board finds that the evidence does not show, 
nor does the veteran or his representative contend, that any 
notification deficiencies have resulted in prejudice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  For the 
reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  VA has a more limited 
duty to assist a claimant in applications to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  

In this case, VA has fulfilled its duty to assist the 
veteran.  His service medical records are on file, as are 
post-service VA and private clinical records identified by 
the veteran.  There is no indication of outstanding, relevant 
records pertinent to the claims addressed in this decision.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2006).  The Board notes that the record contains 
references in clinical settings that the veteran may have 
previously made an unsuccessful application for disability 
benefits from the Social Security Administration, but there 
is no indication that, given the nature of the issues 
addressed in this decision, such records are relevant.  
Neither the appellant nor his representative has argued 
otherwise.  Finally, the Board concludes that a VA medical 
opinion in connection with the veteran's claims of service 
connection for an umbilical hernia and a back disability is 
not necessary, in the absence of new and material evidence.  
38 C.F.R. § 3.159(c)(4) (2006).  VA has obtained a medical 
opinion regarding his claims of service connection for a 
hiatal hernia and dysphagia.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran with respect to the 
claims addressed in this decision.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

In pertinent part, the veteran's service medical records show 
that he was seen on several occasions in connection with his 
complaints of episodic abdominal pain, nausea and vomiting.  
The diagnoses included acute gastroenteritis, possible 
seasickness, and abdominal pain, nausea and vomiting, 
etiology unknown.  

The veteran's service medical records also show that he 
sought treatment on several occasions for back pain.  For 
example, in May 1978, he reported back pain for the past five 
days.  In July 1980, he again complained of back pain.  In 
March 1981, he sought treatment for back pain since November 
1980, when he felt a pulling in his back while doing yoga.  
The assessment was mild lower back strain.   In July 1981, 
the veteran was again treated for back problems.  The 
assessment was back strain, lumbosacral.  

The veteran's service medical records are negative for 
complaints or findings of dysphagia or a hernia.  

In February 1983, the veteran submitted an application for VA 
compensation benefits, seeking service connection for extreme 
seasickness, stating that he had left the Navy because he 
felt sick all the time.  His application is silent for any 
mention of a back disability, dysphagia or a hernia.  

In a March 1983 rating decision, the RO denied service 
connection for seasickness and gastroenteritis.  The veteran 
was notified of the RO's decision and his appellate rights in 
an April 1983 letter, but he did not appeal.

In November 1983, the veteran submitted another application 
for VA compensation benefits, seeking service connection for 
residuals of a back injury, which he claimed to have 
sustained in December 1978.  His application is silent for 
any mention of dysphagia or a hernia.  In support of his 
claim, the RO obtained VA clinical records showing that in 
November 1983, the veteran sought treatment for back pain off 
and on for the past 5 years.  The assessment was muscle 
spasm.  

In a January 1984 rating decision, the RO denied service 
connection for a back disability, finding that the in-service 
back strain was acute and transitory, leaving no permanent 
residuals.  The veteran appealed the RO's decision.  In 
addition, in his May 1984 substantive appeal, the veteran 
indicated that he also disagreed with the denial of service 
connection for gastroenteritis.  

In a July 1984 letter, the RO explained that because the 
veteran's substantive appeal was not received within one year 
of notification of the March 1983 rating decision denying 
service connection for gastroenteritis, the decision was 
final and the issue would not be considered on appeal. 

In October 1984, the veteran requested reopening of his claim 
of service connection for gastroenteritis.  He argued that 
service connection was warranted as he had developed a 
stomach disability during service and remained under 
treatment for it.  

In a December 1984 letter, the RO asked the veteran to submit 
medical evidence showing treatment for his gastroenteritis.  
Alternatively, he was provided with VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, should he wish VA to obtain 
such records.  The veteran was advised that the requested 
evidence should be submitted within 60 days.  However, he was 
advised that if it was not received within one year, any 
benefits established would not be paid prior to the date of 
its receipt.  The veteran did not respond to the RO's letter.  

In a July 1985 decision, the Board denied service connection 
for a back disability, finding that the most probative 
evidence showed that the veteran did not develop a chronic 
back disability during service.  The Board found that the 
veteran's in-service complaints of low back pain were acute 
and transitory, given the period of time after service in 
which there were no complaints of back symptoms.  

In February 1990, the veteran requested reopening of his 
claims of service connection for a stomach disability and a 
back disability.  In a May 1990 letter, the RO explained that 
such claims had been previously denied and that new and 
material evidence was needed to reopen them.  The veteran was 
advised of the best types of evidence to submit to reopen his 
claims, but he did not respond.  In an August 1990 letter, 
the RO notified the veteran that his claims of service 
connection for back and stomach disabilities had been denied 
based on his failure to respond.  The veteran was advised of 
his appellate rights, but he did not appeal.

In December 1991, the veteran submitted a claim of service 
connection for an umbilical hernia, and also again requested 
reopening of his claims of service connection for a stomach 
disability and a back disability.  

In connection with his claim, the veteran underwent VA 
medical examination in January 1992.  He reported a history 
of remarkable motion sickness during service, which caused 
him to leave the Navy.  Since that time, he reported that he 
had worked as a carpenter and a roofer, but did not have a 
steady job as climbing ladders caused the same type of 
symptoms he had had with motion sickness, such as nausea, 
lightheadedness and dizziness.  The veteran also complained 
of back pain since 1989.  The examiner noted that the veteran 
had been seen in 1990 and was diagnosed as having an 
umbilical hernia which was surgically repaired with good 
results.  Current examination showed a small semi-circular 
scar just above the umbilicus, which was well healed and 
nonsymptomatic.  The examiner indicated that the veteran 
undoubtedly had had an umbilical hernia repair, although 
there was no current evidence of a hernia.  There was minor 
tightness in the spine with spasm.  X-ray studies of the 
spine were normal.  The diagnoses were history of motion 
sickness, agoraphobia and acrophobia, manifested by 
complaints of dizziness, lightheadedness, faintness, and 
nausea.  Also diagnosed was mild chronic lumbar strain with 
minimal impairment.  The examiner noted that a GI series was 
normal.  

In a March 1992 rating decision, the RO denied service 
connection for post-operative residuals of an umbilical 
hernia, noting that the service medical records were negative 
for notations of a hernia.  In an April 1992 letter, the RO 
notified the veteran of its decision denying service 
connection for an umbilical hernia, and further noted that 
service connection was not warranted for back strain and a 
stomach disability.

In January 1993, the veteran submitted a notice of 
disagreement with the RO's decision.  In March 1993, the RO 
issued a Statement of the Case addressing the issue of 
service connection for an umbilical hernia condition only, 
but the veteran did not appeal.  With respect to the claims 
of service connection for back strain and a stomach 
disability, of record is a February 1993 deferred rating 
decision noting that the RO sent the veteran a letter 
"informing him that our letter of April 1992 was in error in 
advising the denial of service connection for digestive 
system and back strain, as these were not considered by the 
March 1992 rating decision."  Rather, the RO explained that 
"these conditions were previously denied and the time limit 
for an appeal has expired."  The veteran was advised that he 
needed "to submit new and material evidence to reopen his 
claim."  The RO also provided this information to the 
veteran, via letters to his elected representatives, in April 
1992 and January 1993, but he did not thereafter submit the 
requested evidence.  

On August 23, 2002, the RO received the veteran's claim to 
reopen his claim of service connection for gastroenteritis.  
In support of the veteran's claim, the RO received VA 
clinical records, dated from January 2002 to February 2003.  
In pertinent part, these records show that the veteran sought 
treatment in January 2002 for cervical and lumbar pain 
following an automobile accident.  In January 2002, X-ray 
studies of the lumbar spine showed that the lumbar vertebral 
body heights and disc spaces were grossly within normal 
limits with no evidence of spondylosis.  The diagnosis was 
cervical/lumbar spine myalgia and the veteran was referred 
for physical therapy.  In February 2002, the veteran reported 
to a VA social worker that he had been in a car accident in 
January 2002 and was in so much pain that he was now unable 
to work as a carpenter.  

In an April 2003 rating decision, the RO denied service 
connection for gastroenteritis.  The veteran appealed the 
RO's decision.  

In support of his appeal, the veteran submitted a March 1990 
private examination report showing that he reported recurrent 
episodes of nausea and vomiting since service.  He also 
complained of abdominal discomfort over a slight bulge in his 
anterior abdominal wall just above the umbilicus, as well as 
back pain.  The veteran indicated that this pain was 
something that had also occurred when he was in the Navy and 
had continued to bother him ever since, worsening with 
bending over or lifting heavy objects.  After examining the 
veteran, the diagnosis was small abdominal wall hernia, 
recurrent nausea and vomiting probably some variant of 
gastroesophageal reflux, and chronic lumbosacral back pain.  
The examiner indicated that he doubted if the veteran's 
hernia was related to his recurrent nausea and vomiting.

In a September 2003 letter, the veteran's private physician 
indicated that after reviewing the veteran's medical records, 
and his ongoing chronic stomach problems (gastroenteritis and 
gastrointestinal problems), it was his medical opinion that 
the veteran's current gastrointestinal problems were related 
to his military service, dating back to at least age 21.

In September 2003 statements, the veteran's spouse and 
daughters attested to the fact that the veteran had suffered 
from stomach problems for most of his life.  

In December 2003, the veteran underwent a VA medical 
examination.  In connection with the examination, an upper GI 
series was performed and showed no hiatal hernia and no 
reflux, although there was evidence of mild gastritis with 
moderate coarsening of the gastric rugal folds.  In reviewing 
the veteran's medical records, the examiner noted that in 
March 1990, the veteran had a repair of a ventral hernia.  
Examination showed tenderness throughout the abdomen to light 
touch.  There was a well-healed umbilical herniorrhapy scar 
above the umbilicus.  No ventral hernia scarring was noted.  
The diagnosis was chronic acid peptic disease with chronic 
gastritis.  The examiner noted that examination and 
diagnostic studies had confirmed the absence of reflux or a 
hiatal hernia.  The examiner, however, indicated that the 
veteran's current gastrointestinal condition was chronic and 
was the same condition which the veteran first presented with 
during service.  The examiner indicated that the primary 
underlying disorder of anxiety, which the veteran denied, was 
the primary factor in the chronicity of his symptoms.  

In a February 2004 rating decision, the RO granted service 
connection for peptic acid disease with gastritis and 
assigned an initial 40 percent rating, effective August 23, 
2002.  The veteran appealed the effective date assigned by 
the RO, arguing that that the effective date of his claim 
should be in 1983, the first time he applied for service 
connection for gastroenteritis.

Following the February 2004 rating decision awarding service 
connection for peptic acid disease with gastritis, the 
veteran submitted several additional claims, including 
service connection for dysphagia and a hernia, secondary to 
his service connected gastrointestinal disability.  The 
veteran also again requested reopening of his claim of 
service connection for a back disability and an umbilical 
hernia.  

In support of his claim, the veteran submitted information 
obtained from the Internet regarding umbilical hernias and 
hiatal hernias.  

In addition, the RO obtained additional VA clinical records, 
dated from February 1999 to February 2006.  Some of these 
records are duplicative of records discussed above.  In 
pertinent part, the additional records show that in March 
2000, the veteran was in a car accident and had some residual 
muscle aches.  In July 2004, the veteran sought treatment for 
irritable bowel and gastritis.  The examiner noted that the 
veteran had been diagnosed with IBS at least 5 years ago.  
The veteran indicated that his symptoms waxed and waned 
although they were becoming worse.  He also reported that his 
gastritis symptoms were worsening.  The assessment was 
functional disorder, irritable bowel syndrome with functional 
dyspepsia.  In September 2004, in light of his reports of 
dysphagia, the veteran underwent an 
esophagogastroduodenoscopy (EGD) to rule out esophageal 
stricture or tumor.  The results of the study were normal, 
but for a hiatal hernia.  In August 2005, X-ray studies of 
the lumbar spine showed minimal vertebral marginal spurrings 
and minimal narrowing at the L5-S1 disc space.  In a February 
2006 note, a VA physicians assistant indicated that the 
veteran had come to his office "with medical records in 
hand."  He indicted that "[i]t would appear that the 
patient had hiatal hernia in the military as well as 
gastritis/duodenitis/esophagitis."  He further noted that 
"Comp/Pen exam on this patient contains inaccurate notes.  
It states he had ventral hernia repair and there is no 
surgical scar in the ventral portion of the abdomen."  

According to an April 2006 medical opinion report, the RO 
thereafter contacted the VA physicians assistant who 
completed the February 2006 treatment note and requested that 
he review the veteran's claims folder and provide 
clarification regarding his comments.  The physicians 
assistant was consulted but apparently refused to provide the 
requested medical opinion report.  It appears instead that 
the claims folder was provided to a different VA physicians 
assistant for completion of the RO's opinion request.  That 
examiner noted that he had consulted with the original VA 
physicians assistant who indicated that he agreed that the 
veteran's recently-diagnosed hiatal hernia was more likely 
than not related to service, based on his documented symptoms 
at that time.  In addition, the examiner noted that the 
original VA physicians assistant further believed that the 
issue of ventral/umbilical hernias noted in the past had "no 
nexus to nor are they related to gastritis, hiatal hernia, or 
gastroesophageal reflux."  

The current VA examiner indicated that he had reviewed the 
veteran's claims folder and his VA clinical records.  He 
noted that he had performed the VA medical examination in 
December 2003.  Since that time, he noted that the veteran 
had been diagnosed as having a hiatal hernia, based on an EGD 
conducted in September 2004.  He also noted that the veteran 
had been seen in 2005 with difficulty swallowing.  After 
examining the claims folder, the examiner indicated that the 
following diagnoses were appropriate:  chronic gastritis and 
hiatal hernia with gastroesophageal reflux disease.  He 
indicated that although a hiatal hernia had been diagnosed 
only recently, prior diagnostic studies showing no hiatal 
hernia had limited probative value, as they were not likely 
to identify a hiatal hernia.  The examiner concluded that in 
light of the veteran's continued symptoms since service, a 
hiatal hernia had been present since service.  The examiner 
further noted that the veteran's dysphagia was one of the 
symptoms or conditions which was due to his service-connected 
gastrointestinal disability.  

Entitlement to an effective date earlier than August 23, 
2002, for the award of service connection for peptic acid 
disease and gastritis.

Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

Analysis

The veteran seeks an effective date earlier than August 23, 
2002, for the award of service connection for peptic acid 
disease and gastritis.  Specifically, he argues that an 
effective date in 1983 is warranted, corresponding to the 
date he filed his original claim of service connection for a 
stomach disability.  
The record reveals that the veteran did indeed file a claim 
of service connection for a gastrointestinal disability in 
February 1983.  That claim, however, was denied by the RO in 
a March 1983 rating decision.  Although the veteran was 
notified of the RO's decision and his appellate rights in an 
April 1983 letter, he did not appeal within the applicable 
time period.  Thus, the March 1983 rating decision is final.  

The Board notes that in October 1984, February 1990, and 
December 1991, the veteran requested reopening of his claim 
of service connection for a gastrointestinal disability.  As 
delineated above, however, on each occasion, the RO requested 
that the veteran submit or identify evidence necessary to 
support his claim.  The veteran failed to respond to the RO's 
requests.  

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2006); see also Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (holding that claimants are deemed to have knowledge 
of requirements of 38 C.F.R. § 3.158(a) and that 
"abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set 
aside or waived on grounds of alleged ignorance of regulatory 
requirements").

Thus, the Board finds that by failing to respond to the RO's 
requests for additional evidence necessary to support his 
claims, the veteran abandoned his October 1984, February 
1990, and December 1991 applications to reopen his claim of 
service connection for a gastrointestinal disability.

Chronologically, the veteran's next request to reopen his 
claim of service connection for a gastrointestinal disability 
was received by VA on August 23, 2002.  The Board has 
reviewed the record and has found no earlier, pending claim.  
Cf. Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  Neither the 
veteran nor his representative has pointed to any medical 
record or to any other communication evidencing an intent to 
seek reopening of the claim of service connection for a 
gastrointestinal disability.  

As set forth above, the RO has granted service connection for 
peptic acid disease and gastritis, effective August 23, 2002, 
the date of receipt of his claim to reopen.  The law provides 
that the effective date of an award of compensation based a 
claim reopened after a final adjudication shall not be 
earlier than the date of receipt of application therefor.  38 
C.F.R. § 3.400(q)(1)(ii).

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for peptic acid disease with gastritis is August 
23, 2002; an earlier effective date is not authorized by law.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to service connection for dysphagia and hiatal 
hernia

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

Dysphagia:  As delineated above, dysphagia was not identified 
during the veteran's period of active service or for many 
years thereafter.  Moreover, the record contains no 
indication that the veteran's current dysphagia is causally 
related to his active service or any incident there.  Indeed, 
the veteran does not contend otherwise.  

Rather, the veteran contends that his dysphagia is secondary 
to his service-connected peptic acid disease with gastritis.  
As noted, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).
The record in this case contains the April 2006 VA medical 
opinion to the effect that the veteran's current dysphagia is 
due to his service-connected peptic acid disease with 
gastritis.  The Board notes that this medical opinion is 
uncontroverted.  There is no probative evidence of record 
attributing the veteran's current dysphagia to any other 
cause.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
In view of the foregoing, service connection for dysphagia is 
in order.

Hiatal Hernia:  The veteran also seeks service connection for 
a hiatal hernia.  As discussed in the Background portion of 
this decision, the veteran's service medical records are 
entirely negative for findings of a hiatal hernia.  In fact, 
the post-service medical records are negative for notations 
of a hiatal hernia for many years after service separation.  
Indeed, the first notation of a hiatal hernia is not until 
September 2004, more than 22 years after service separation, 
when the veteran underwent an EGD which showed the presence 
of a hiatal hernia.  

While a hiatal hernia was not identified during service or 
for many years thereafter, service connection may still be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, the record contains medical opinions from two 
VA physicians assistants, both of whom concluded that based 
on the veteran's symptoms, his recently-diagnosed hiatal 
hernia was more likely than not present during service.  The 
Board notes that these medical opinions were offered by 
medical professionals who based their opinions on a review of 
the record.  Moreover, there is no other medical evidence of 
records which attributes the veteran's hiatal hernia to a 
different etiology.  

As noted, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  Stated another way, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the medical opinions discussed above, such a conclusion 
cannot be made in this case.  In view of the foregoing, 
service connection for a hiatal hernia is warranted.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability and an umbilical hernia.

Law and Regulations 

In general, decisions of the Board and RO that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. § 20.1100, 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Back disability:  As noted, in a July 1985 decision, the 
Board denied service connection for a back disability, 
finding that the most probative evidence showed that the 
veteran did not develop a chronic back disability during 
service.  In its decision, the Board noted that the veteran 
had complained of back pain on several occasions in service, 
most recently in July 1981, and that he contended that he had 
had back symptoms on a continuous basis thereafter.  The 
Board, however, noted that the first post-service evidence of 
complaints of back pain was in November 1983, more than 2 
years after the last in-service episode of back complaints.  
Based on the evidence of record, the Board concluded that the 
veteran's in-service complaints of low back pain were acute 
and transitory, given the relative long period of time after 
service in which there were no complaints of back symptoms, 
and did not result in a current back disability.  

Under applicable law, the July 1985 Board decision denying 
service connection for a back disability is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

In this case, in February 1990 and December 1991, the veteran 
requested reopening of his claim of service connection for a 
back disability.  By failing to respond to the RO's requests 
for additional evidence necessary to support his claims, 
however, the veteran abandoned these claims of service 
connection for a back disability.  The veteran filed his most 
recent application to reopen his claim of service connection 
for a back disability in March 2005.  

In light of his claim, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final July 1985 Board decision.  After reviewing 
the record, the Board finds that the additional evidence 
received is not new and material within the meaning of 38 
C.F.R. § 3.156.

This additional evidence includes copies of certain service 
medical records showing treatment for back pain.  This 
evidence, however, is duplicative of evidence previously 
considered by the RO; thus, it is not new.

With respect to the additional medical evidence submitted, 
all of these records essentially contain information to the 
effect that the veteran has a current back disability.  
Because the evidence that was before the Board in July 1985 
contained these same facts, the Board concludes that the 
additional medical evidence received is merely cumulative of 
evidence that was previously considered by the RO.  Thus, 
these items of evidence are not new within the meaning of 38 
C.F.R. § 3.156(a) and do not provide a basis for a reopening 
of his claim.

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence of in-service 
incurrence of a back disability.  Therefore, it is not 
material.  See Cox v. Brown, 5 Vet. App. 95 (1993) (holding 
that records showing treatment years after service which do 
not link the post-service disorder to service are not 
considered new and material evidence).  Again, none of the 
additional medical evidence received shows that the veteran's 
current low back disability was incurred during service.

In that regard, the Board has considered that in clinical 
settings, the veteran has reported that he has had back pain 
since service.  The Board finds, however, that such evidence 
is not new and material evidence.  First, at the time of the 
July 1985 decision, the Board considered the veteran's claims 
of continuous low back symptomatology.  In addition, the 
Board notes that as a general rule, a veteran's self-reported 
history of the onset of a disability, as recited in medical 
records, is not sufficient to reopen a claim.  Cf. LeShore v. 
Brown, 8 Vet. App. 406 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence to support a claim for 
service connection).

Regarding the veteran's statements to the effect that he 
sustained a chronic back disability in service as evidenced 
by service medical records showing treatment for back pain, 
the Board finds that such evidence is not new because the 
veteran's current contentions merely reiterate statements 
previously considered by the RO at the time of the prior 
decision.  Thus, this evidence is cumulative.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

In any event, as a layman, the veteran lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education, such as a medical 
diagnosis or an opinion on causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
statements to the effect that his current back disability was 
incurred during service are not sufficient to reopen the 
claim.

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a back disability.  None of the additional 
evidence received contains any indication that the veteran's 
current back disability is causally related to his active 
service, or any incident therein.  As a result, the 
additional evidence received does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that the additional 
evidence received since the last final determination in July 
1985 is not new and material evidence within the meaning of 
38 C.F.R. § 3.156, and it does not provide a basis for 
reopening.

Umbilical hernia:  The veteran also seeks to reopen a 
previously denied claim of service connection for residuals 
of an umbilical hernia.  

As set forth above, the veteran's service medical records are 
entirely negative for notations of an umbilical hernia.  

In December 1991, the veteran submitted a claim of service 
connection for an umbilical hernia.  Records received in 
support of his claim included a January 1992 VA medical 
examination report which shows that the veteran was diagnosed 
as having an umbilical hernia in 1990 which was surgically 
repaired with good results.  Examination showed a small semi-
circular scar just above the umbilicus, which was well healed 
and nonsymptomatic.  The examiner indicated that the veteran 
had had an umbilical hernia repair, although there was no 
current evidence of a hernia.  

Based on this evidence, in a March 1992 rating decision, the 
RO denied service connection for post-operative residuals of 
an umbilical hernia, noting that the service medical records 
were entirely negative for notations of a hernia.  In an 
April 1992 letter, the RO notified the veteran of its 
decision.  In January 1993, the veteran submitted a notice of 
disagreement with the RO's decision.  In March 1993, the RO 
issued a Statement of the Case addressing the issue of 
service connection for an umbilical hernia condition, but the 
veteran did not perfect an appeal.  Thus, the March 1992 
rating decision denying service connection for an umbilical 
hernia is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

In light of the veteran's recent claim to reopen his claim of 
service connection for an umbilical hernia, the Board has 
therefore carefully reviewed the record, with particular 
attention to the additional evidence received since the final 
March 1992 rating decision.  After reviewing the record, the 
Board finds that the additional evidence received since the 
final March 1992 rating decision is not new and material 
within the meaning of 38 C.F.R. § 3.156.

The additional evidence received includes copies of service 
medical records showing treatment for back and thigh pain.  
These records are duplicative of evidence previously 
considered by the RO at the time of the March 1992 rating 
decision.  Thus, they are not new.

The RO has also received additional VA clinical records, 
dated from 1999 to 2006.  These records, however, are silent 
for any mention of residuals of an umbilical hernia.  Absent 
such a notation, such records are not material in that they 
do not relate to an unestablished fact necessary to 
substantiate the claim.  

Also received was a March 1990 private examination report 
noting a small abdominal wall hernia, as well as a December 
2003 VA medical examination report noting a well-healed 
umbilical herniorrhapy scar above the umbilicus.  The Board 
similarly finds that these records are not new and material.  
Evidence previously considered by the RO showed that the 
veteran was diagnosed as having an umbilical hernia in 1990 
which was surgically repaired without complication or 
recurrence.  To this extent, the records discussed above are 
cumulative.  Moreover, as set forth above, the basis for the 
RO's prior denial was that the evidence of record contained 
no indication that the veteran's post-service umbilical 
hernia was present during service.  Neither of these records 
provides any indication that the post-service umbilical 
hernia, first noted in 1990, was incurred during service.  

The Board has also considered the April 2006 VA medical 
opinion report noting that the veteran's post-service 
umbilical hernia, first noted in 1990, was not related to the 
veteran's service-connected gastrointestinal disability.  
While this evidence is certainly new, it does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim of service connection for residuals of an umbilical 
hernia.

The Board has also considered the Internet evidence submitted 
by the vetearan regarding umbilical hernias.  This evidence, 
however, does not suggest a link between the veteran's post-
service umbilical hernia and his active service, any incident 
therein, or any service connected disability.  Moreover, it 
does not pertain specifically to the veteran's case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998). 
gastrointestinal disability.  Thus, this evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of an umbilical hernia.
For these reasons, the Board finds that the evidence is not 
new and material.  

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for an umbilical hernia.  Again, none of the 
additional evidence received contains any indication of a 
link between the veteran's post-service umbilical hernia and 
his active service, any incident therein, or any service-
connected disability.  Moreover, the Board notes that the 
evidence shows that since the veteran's umbilical hernia was 
repaired in 1990, there has been no recurrence, nor any 
evidence of disabling residuals.  As a result, the additional 
evidence received does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  The 
Board therefore concludes that the additional evidence 
received since the last final determination in March 1992 is 
not new and material evidence within the meaning of 38 C.F.R. 
§ 3.156, and it does not provide a basis for reopening.


ORDER

Entitlement to an effective date earlier than August 23, 
2002, for the award of service connection for peptic acid 
disease and gastritis is denied.  

Entitlement to service connection for dysphagia is granted.

Entitlement to service connection for a hiatal hernia is 
granted.  

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to residuals 
of an umbilical hernia is denied.


REMAND

The veteran also seeks service connection for a psychiatric 
disorder, including depression, as well as hemorrhoids and 
irritable bowel syndrome.  He contends that he developed 
these conditions secondary to his service-connected peptic 
acid disease and gastritis.  He also seeks a total rating 
based on individual unemployability due to service-connected 
disabilities.  

As a preliminary matter, the Board notes that the record on 
appeal is incomplete with respect to these issues.  This has 
not escaped the attention of the veteran's accredited 
representative, who has requested a remand of this case for 
the purposes of additional evidentiary development.

First, the Board notes that in clinical settings, the veteran 
has reported that he has made an application for disability 
benefits to the Social Security Administration (SSA).  
Records from this agency are not of record and may be 
relevant to the remaining issues on appeal.  The duty to 
assist requires VA to make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, such as SSA.  38 C.F.R. § 3.159(c)(2) (2006).

The duty to assist also includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  In this case, a review of 
the record indicates that the veteran has not yet been 
afforded an adequate VA medical examination in connection 
with the remaining claims on appeal.  The medical evidence 
currently of record provides an insufficient basis upon which 
to decide the claims.  Thus, a remand is necessary.  

The Board also notes that while VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Rather, the veteran also has an obligation to assist in the 
adjudication of his claim.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Id. at 195.  

In this case, a review of VA clinical records shows that the 
veteran has reported on several occasions that he receives 
medical care from private physicians.  For example, an August 
2000 VA clinical record shows that the veteran reported that 
he was receiving psychiatric treatment for anxiety and 
depression at the Cotton-O'Neil clinic.  Records from this 
facility are not of record.  Although the veteran has been 
repeatedly advised to submit or identify evidence in support 
of his claim, he has not provided evidence from this 
treatment provider.  

The veteran is advised that it is his responsibility to 
submit or identify records of treatment in support of his 
claim.  Specifically, under 38 C.F.R. § 3.159(c), a claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  The Board 
finds that the veteran should be offered the opportunity to 
identify additional records on remand.  

Finally, in light of the Board's decision above granting 
service connection for hiatal hernia and dysphagia, as well 
as the pending claims of service connection for depression 
and irritable bowel syndrome, consideration of the 
unemployability issue is premature.  Therefore, the claim for 
a total rating based on individual unemployability due to 
service-connected disability is held in abeyance pending 
completion of the actions discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

2.  The RO should contact the veteran and 
ask that he submit or specifically 
identify records of treatment for his 
claimed psychiatric disorder, irritable 
bowel syndrome, and hemorrhoids since his 
separation from service.  The RO should 
make reasonable efforts to obtain records 
from any provider specifically identified 
by the veteran.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any current psychiatric disorder.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current psychiatric disorder, including 
depression, is causally related to the 
veteran's active service, any incident 
therein, or any service-connected 
disability, including peptic acid disease 
with gastritis.  A complete rationale for 
the opinions expressed should be 
provided.

4.  The veteran should be afforded a VA 
medical examination, by an examiner who 
has not previously examined the veteran, 
for the purpose of determining the nature 
and etiology of any current hemorrhoids 
and irritable bowel syndrome.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current hemorrhoids or irritable bowel 
syndrome is causally related to the 
veteran's active service, any incident 
therein, or any service-connected 
disability, including peptic acid disease 
with gastritis.  A complete rationale for 
the opinions expressed should be 
provided.

5.  After the development requested above 
has been completed, the RO should again 
review the record, including the claim 
for a total rating based on individual 
unemployability due to service-connected 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


